UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-29609 ONVIA, INC. (Exact name of registrant as specified in its charter) Delaware 91-1859172 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 509 Olive Way, Suite 400, Seattle, Washington 98101 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (206) 282-5170 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes[X] No Common stock, par value $.0001 per share: 8,470,311 shares outstanding as of July 31, 2011. Page PART I.FINANCIAL INFORMATION 1 Item 1.Unaudited Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes To Condensed Consolidated Financial Statements (Unaudited) 4 1.Accounting Policies 4 2.Revenue Recognition 4 3.Stock-Based Compensation and Stock Option Activity 5 4.Earnings per Share 8 5.Short-Term Investments 9 6.Prepaid and Other Current Assets 10 7.Property and Equipment 10 8.Internal Use Software 10 9.Accrued Expenses 11 10.New Accounting Pronouncements 11 11.Commitments and Contingencies 12 12.Provision for Income Taxes 14 13.Security Deposits 15 14.Preferred Stock Rights 15 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Company Overview 17 Executive Summary of Operations and Financial Position 22 Seasonality 24 Results of Operations for the Three and Six Months Ended June 30, 2011 Compared to the Three and Six Months Ended June 30, 2010 24 Critical Accounting Policies and Management Estimates 26 Liquidity and Capital Resources 29 Recent Accounting Pronouncements 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION 31 Item 1.Legal Proceedings 31 Item 1A.Risk Factors 31 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3.Defaults Upon Senior Securities 32 Item 4.Removed and Reserved Item 5.Other Information 32 Item 6.Exhibits 33 SIGNATURES 34 PART I.FINANCIAL INFORMATION Item 1.Unaudited Condensed Consolidated Financial Statements Onvia, Inc. Condensed Consolidated Balance Sheets June 30, December 31, 2010 (1) (Unaudited) (In thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments, available-for-sale Accounts receivable, net of allowance for doubtful accounts of $48 and $73 Prepaid expenses and other current assets, current portion Security deposits, current portion 45 Total current assets LONG TERM ASSETS: Property and equipment, net of accumulated depreciation Reimbursable tenant improvements Security deposits, net of current portion 90 Internal use software, net of accumulated amortization Prepaid expenses and other assets, net of current portion 3 3 Total long term assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses and other Unearned revenue, current portion Deferred rent, current portion Total current liabilities LONG TERM LIABILITIES: Unearned revenue, net of current portion Deferred rent, net of current portion Total long term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 11) STOCKHOLDERS’ EQUITY: Preferred stock; $.0001 par value: 2,000,000 shares authorized; no shares issued or outstanding - - Common stock; $.0001 par value: 11,000,000 shares authorized; 8,470,337 and 8,430,605 shares issued; and 8,470,311 and 8,430,579 shares outstanding 1 1 Treasury stock, at cost: 26 and 26 shares - - Additional paid in capital Accumulated other comprehensive loss - (1 ) Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ (1) Derived from audited financial statements included in the 2010 Annual Report. See accompanying notes to the unaudited condensed consolidated financial statements. 1 Onvia, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) (In thousands, except per share data) (In thousands, except per share data) Revenue Subscription $ Content license Management information reports Other 90 Total revenue Cost of revenue Gross margin Operating expenses: Sales and marketing Technology and development General and administrative Total operating expenses Income / (loss) from operations ) ) Interest and other income, net 9 55 20 71 Net income / (loss) $ $ ) $ $ ) Unrealized gain on available-for-sale securities - 2 1 7 Comprehensive income / (loss) $ $ ) $ $ ) Basic net income / (loss) per common share $ $ ) $ $ ) Diluted net income / (loss) per common share $ $ ) $ $ ) Basic weighted average shares outstanding Diluted weighted average shares outstanding See accompanying notes to the unaudited condensed consolidated financial statements. 2 Onvia, Inc. Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, (Unaudited) (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income / (loss) $ $ ) Adjustments to reconcile net income / (loss) to net cash provided by operating activities: Depreciation and amortization Loss on abandonment of assets - Stock-based compensation 34 Change in operating assets and liabilities: Accounts receivable Prepaid expenses and other assets Accounts payable ) ) Accrued expenses ) ) Unearned revenue ) ) Deferred rent ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property and equipment ) ) Additions to internal use software ) ) Purchases of investments ) ) Sales of investments Maturities of investments Return of security deposits Net cash (used in) / provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on capital lease obligations - (6
